Case: 12-16118   Date Filed: 07/15/2013   Page: 1 of 6


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-16118
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:10-cv-04227-RLV



SUNNY O. EKOKOTU,

                                                            Plaintiff-Appellant,

                                  versus

FEDERAL EXPRESS CORPORATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (July 15, 2013)

Before BARKETT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 12-16118        Date Filed: 07/15/2013       Page: 2 of 6


       Sunny O. Ekokotu, appearing pro se, appeals the district court’s grant of

summary judgment to Federal Express Corporation (“FedEx”) in his lawsuit

alleging national origin discrimination (Counts I and II), retaliation (Count III),

and retaliatory hostile work environment (Count IV), in violation of Title VII, 42

U.S.C. §§ 2000e-2(a), (m), 3(a), as well as state tort law claims for negligent

retention/supervision and intentional infliction of emotional distress (Counts V and

VI), in violation of O.C.G.A. § 34-7-20.

       Ekokotu, an African-American of Nigerian descent formerly employed by

FedEx as a courier in an Atlanta location, asserted that he was discriminated and

retaliated against, principally by two white managers after “he began [an]

uncompromising stand against discrimination in the work place.” That purported

stand included filing earlier lawsuits 1 and EEOC charges against FedEx for

violating anti-discrimination laws. He alleged that company officials

discriminated or retaliated against him in several ways by: (1) issuing an August

2009 warning letter; (2) issuing a September 2010 performance reminder;

(3) rating his work performance poorly from 2009-2011; and (4) seeking to collect

court-ordered costs associated with his prior litigative efforts through garnishment

actions. He also alleged that the company acted tortiously, in violation of state

       1
         Ekokotu filed two prior federal lawsuits against FedEx. In each case, the district court
granted summary judgment to FedEx and company officials, and we affirmed. See Ekokotu v.
Boyle, 294 F. App’x 523 (11th Cir. 2008) (unpublished); Ekokotu v. Fed. Express Corp., 408 F.
App’x 331 (11th Cir. 2011) (unpublished).
                                                2
              Case: 12-16118     Date Filed: 07/15/2013    Page: 3 of 6


law, by hiring or retaining the two white managers in light of the preceding. The

district court, adopting a magistrate’s report, disagreed and concluded that FedEx

was entitled to summary judgment.

      Ekokotu now contends that the district court failed to conduct a de novo

review of the magistrate’s dispositive recommendation and erred in granting

summary judgment to FedEx on his Title VII and Georgia state law claims. For

ease of reference, we will address each point, in turn.

                                          I.

      Ekokotu first contends that the district court erroneously failed to conduct a

de novo review of the magistrate’s recommendation, in violation of the Federal

Magistrate Act, 28 U.S.C. § 636(b)(1). Under 28 U.S.C. § 636(b), a district court

may designate a magistrate judge to hear and to submit proposed findings and

recommendations for disposition of any pretrial matter, including a summary

judgment motion. 28 U.S.C. § 636(b)(1)(A), (B). If a party to the proceeding

timely objects to the magistrate’s report, the district court must conduct a de novo

review of the objected-to findings or recommendations. Id. § 636(b)(1)(C). “As

the use of the phrase de novo implies, the district court’s consideration of the

[disputed facts] must be independent and based upon the [evidence] before the

court.” LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988). Thus, a court

must review the evidence and, after doing so, may accept, reject, or modify the


                                          3
               Case: 12-16118     Date Filed: 07/15/2013   Page: 4 of 6


proposed findings or recommendations. Id.; 28 U.S.C. § 636(b)(1)(C);

Fed.R.Civ.P. 72(b)(3). Here, the district court properly conducted a de novo

review, noting that it had “carefully considered the magistrate judge’s report and

recommendation, including a detailed review of all of [Ekokotu]’s objections,” and

detailed its rejection of several specific objections.

                                           II.

      Turning to the merits, Ekokotu first argues that the district court erred in

granting summary judgment to FedEx on his national origin discrimination claims.

Here, the district court did not err with respect to Ekokotu’s national origin

discrimination claims. First, the court correctly held that Ekokotu abandoned the

claims because he not only failed to argue them in response to FedEx’s motion for

summary judgment, but he explicitly and unequivocally disavowed them in

response to FedEx’s motion for summary judgment. See Resolution Trust Corp.,

43 F.3d at 592. Because the court’s alternative reasoning regarding abandonment

was correct, Ekokotu’s argument regarding the court’s dismissal pursuant to Rule

41 is inconsequential.

      In any case, Ekokotu also failed to produce sufficient evidence to raise an

inference of national origin discrimination. Here, the only evidence relevant to

Ekokotu’s national origin discrimination claims consisted of comments by one of

the white managers that he occasionally had difficulty understanding Ekokotu


                                            4
              Case: 12-16118     Date Filed: 07/15/2013   Page: 5 of 6


because of his fast speech and accent, as well as the fact that Ekokotu, rather than a

U.S.-born courier, was disciplined after an incident where packages were left

behind at a customer location. The manager’s occasional remarks did not betray

an invidious intent; moreover, evidence showed that Ekokotu, not the U.S.-born

courier, was disciplined when the packages were abandoned because he, not the

other courier, had scanned them, and Ekokotu raised no inference to the contrary.

                                         III.

      Ekokotu next contends that the district court erred in granting FedEx’s

motion for summary judgment on his retaliation claim. The district court did not

err in granting summary judgment with respect to Ekokotu’s claim of retaliation.

The record supports the district court’s conclusion that Ekokotu failed to present a

prima facia case. Moroever, Ekokotu’s effort to rely on a “mixed motives”

analysis cannot be supported because he failed to show that FedEx was motivated

at least in part by an impermissible motive.

                                         IV.

      Next, Ekokotu argues that the district court erred in granting summary

judgment to FedEx on his retaliatory harassment claim. We recently recognized a

cause of action for retaliatory hostile work environment. Gowski v. Peake, 682

F.3d 1299, 1312 (11th Cir. 2012). However, the district court did not err in

granting FedEx summary judgment on Ekokotu’s retaliatory harassment claim.


                                          5
                  Case: 12-16118         Date Filed: 07/15/2013         Page: 6 of 6


The record did not evidence retaliatory harassment that a reasonable person would

find hostile or abusive.

                                                   V.

        Finally, Ekokotu argues that the district erred in granting summary judgment

on his state law negligent retention and supervision claim, although he does not

contest the court’s award of summary judgment with respect to his state law claim

for intentional infliction of emotional distress.2 On this record, we find no error in

the district court’s summary judgment in favor of FedEx on Ekokotu’s negligent

retention and supervision claim. Because the contested conduct did not amount to

a substantive violation of Title VII, Ekokotu’s derivative state law claim fails.

        AFFIRMED.




        2
          Ekokotu makes no mention of the claim in his initial brief, and while he references the
claim in his reply brief, he incorrectly contends that the court did not rule on it below. Even
liberally construed, this reference to the claim for the first time in his reply brief is insufficient to
properly raise the issue on appeal. See Kernel Records Oy v. Mosley, 694 F.3d 1294, 1310 n. 17
(11th Cir. 2012).
                                                    6